REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claim Interpretation – Wetting: The meaning of the term “wetting” has been at issue in the prosecution of the instant application. In applicant’s response on 21 September 2020, applicant makes the following argument.

The term "wetting" refers to contact between a solid and any liquid and does not require that the liquid be water. The International Union of Pure and Applied Chemistry, for example, defines wetting as a process by which an interface between a solid and a gas is replaced by an interface between the same solid and a liquid. (See, e.g., IUPAC, Compendium of Chemical Terminology, 2nd ed. (the "Gold Book"), compiled by A. D. McNaught and A. Wilkinson; Blackwell Scientific Publications, Oxford (1997); Online version (2019-) created8510173.1 by S. J. Chalk, ISBN 0-9678550-9-8, https://doi.org/10.1351/goldbook.)

Applicant presented a submission labeled as “Appendix A” on 14 October 2020 indicating that this is the definition of the term “wetting.” As such, in view of applicant’s arguments and applicant’s submission on 14 October 2020, the examiner agrees with the definition of the term “wetting” indicated in the above-reproduced text. The examiner clarifies that this claim interpretation was presented previously in the prosecution history of the instant application.
Claim Interpretation – Carbon Material: As best understood by the examiner, the term “carbon material” appears to refer to an allotrope of carbon. While this term does not exclude the presence of elements other than carbon, it is understood to be drawn to materials comprising an allotrope of carbon. Organic compounds comprising carbon that are not allotropes of carbon such as alkanes or benzene are not understood to be carbon materials. This determination is made in view of the instant specification at 
Close Prior Art – Kostansek ‘107: As relevant prior art, the examiner cites Kostansek (US 2002/0198107 A1). Kostansek ‘107 is drawn to cyclopropenes and delivery systems thereof, as of Kostansek ‘107, title and abstract. Kostansek teaches the following on page 14, paragraph 0159, reproduced below.

[0159] 1-MCP α-cyclodextrin complex powder (0.05 grams) was heat sealed into a 2X3.5 inch piece of 1.5 mil thick M 7061 polyvinyl alcohol (PVA) film (Chris Craft Corp.) using a Sealmaster 420 (Audion Elektro) heat sealer. This film was placed into a 36 liter volume high humidity chamber. Care was taken to ensure that the film did not directly contact any water. The 1-MCP release characteristics of the film versus time were determined by periodically analyzing the atmosphere in the chamber for 1-MCP. The analysis method was gas chromatography using a flame ionization detector. Table 3 shows the 1-MCP concentration in the chamber versus time. The results clearly show that 1-MCP was released from the PVA film just by the water provided by humidity.

The examiner takes the position that although α-cyclodextrin and polyvinyl alcohol comprise carbon atoms, they are not “carbon materials” in the manner that this phrase is being interpreted. In cyclodextrin and polyvinyl alcohol, almost all of the carbon atoms are covalently bound to oxygen and hydrogen; thus, these polymers are not allotropes of carbon and cannot be considered “carbon materials.”
Close Prior Art – Lee Reference: As close prior art, the examiner cites Lee et al. (Journal of Food Science, Vol. 71, No. 1, 2006, pages C1-C6), which was previously cited on the PTO-892 on 8 January 2021. Lee et al. (hereafter referred to as Lee) tests 

    PNG
    media_image1.png
    289
    1329
    media_image1.png
    Greyscale

As such, Lee tests two examples comprising activated carbon as the inactive agent for 1-MCP delivery and release, as well as other inactive ingredients, as of the above-reproduced table.
Lee subsequently tests 1-MCP release from activated carbon delivery vehicles under conditions in the absence of wetting. Under such conditions, Lee finds essentially no release, as of Lee, page C5, Figures 3 and 4, reproduced below.

    PNG
    media_image2.png
    634
    1338
    media_image2.png
    Greyscale

Lee also teaches the following, as of page C5, right column, relevant text set forth below.



As such, the art as a whole would appear to indicate that a carbon material adsorbs or binds 1-MCP with such intensity and strength that it would not have released 1-MCP without the addition of external wetting.
The instant claim requires that the claimed method release a cyclopropene without the addition of external wetting. The teachings of Lee would appear to indicate that activated carbon is not capable of releasing a cyclopropene without the addition of external wetting. Additionally, there is no indication in Lee that the method of Lee could have been modified such that activated carbon could have released a cyclopropene without the addition of external wetting. As such, no anticipation or obviousness rejection over Lee has been written by the examiner.
Close Prior Art - Edgington Reference: Also as relevant prior art, the examiner cites Edgington et al. (WO 2016/037043 A1), which was cited in a previous office action. Edgington et al. (hereafter referred to as Edgington) is drawn to adsorbent materials for extending the shelf-life of produce, as of Edgington, title, abstract, and paragraph 0002. Said material may comprise activated carbon, as of Edgington, page 3, paragraph 0015, which is understood by the examiner to be a porous and solid carbon material. In another embodiment, the composition may comprise methylcyclopropene, as of Edgington, figure 1, reproduced below.

    PNG
    media_image3.png
    584
    823
    media_image3.png
    Greyscale

As best understood by the examiner, the abbreviation “1-MCP” refers to 1-methylcyclopropene.
Nevertheless, Edgington does not teach the carbon material would release 1-MCP without external wetting. The examiner takes the position that there is no evidence that the method of releasing 1-MCP from activated carbon, as of Edgington, would have inherently been able to have released said 1-MCP without external wetting. The examiner presents the following rationale in support of this position.
In order to make a rejection based upon inherency, the examiner must provide rationale or evidence tending to show inherency. See MPEP 2112(IV). In this case, there is no evidence that the property of the activated carbon in Edgington being able to release 1-MCP without external wetting would have been inherent in the composition and method of Edgington. In fact, the art as a whole would appear to support the position that the activated carbon of Edgington would not have been able to have inherently released 1-MCP without external wetting. This is because Lee indicates that 
Close Prior Art - CN 102440237A: As relevant prior art, the examiner cites CN 102440237A (hereafter referred to as CN ‘237, and which was cited previously in the prosecution history of the instant application). CN ‘237 teaches 1-methylcyclopropene (hereafter referred to as 1-MCP) and a porous carrier, as of CN ‘237, title and abstract. In one embodiment, the 1-MCP is present with activated carbon, as of CN ‘237, page 6, Example 4. The mass of the 1-MCP is above 8% of the mass of the porous carrier, as of CN ‘237, abstract. 
CN ‘237 differs from the claimed invention because in CN ‘237 the 1-MCP is released by being heated, in the presence of anhydrous ethanol, as of CN ‘237, abstract. This release in the presence of anhydrous ethanol is understood to be release in the presence of external wetting, because anhydrous ethanol is a liquid. As such, CN ‘237 fails to teach release of a cyclopropene without the addition of external wetting, and there is no evidence that the composition of the ‘237 patent would have released a cyclopropane without the addition of external wetting.
Application 16/954,794 – No Double Patenting: Previously in the prosecution history of the instant application, the examiner rejected the instant claims on the grounds of provisional non-statutory double patenting over the claims of copending application 16/957,794. The examiner has withdrawn the double patenting rejection 
The claims of the ‘794 application, like the instant claims, are drawn to a combination of a cyclopropene and a carbon-based delivery material. However, the claims of the ‘794 application do not appear to recite releasing the cyclopropene in the absence of external wetting. In fact, claim 1 of the ‘794 application recites a liquid displacing medium. As best understood by the examiner, contacting the carbon material with the cyclopropene with a liquid displacing material would be an example of external wetting, wherein said external wetting is excluded by the instant claims.
Written Description Rejection Withdrawn: The examiner previously rejected the instant claims as lacking written description in the prior office action on 6 May 2021. Applicant presented arguments addressing the examiner’s prior rejection in applicant’s response on 5 November 2021. The examiner finds these arguments persuasive and has withdrawn the previously applied written description rejection.
No Indefiniteness Rejection: The examiner also notes that the instant claims have not been rejected as indefinite for lack of a process step because the claims recite a step of releasing a cyclopropene from a delivery material. This is understood to be an active process step. There do not appear to be omitted essential steps in the claims, as of MPEP 2172.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612